281 S.W.3d 931 (2009)
NEIGHBORHOOD HOLDINGS, LLC, Plaintiff/Respondent,
v.
Brian S. KRAMER and 2800 Shenandoah, LLC, Defendants/Appellants.
No. ED 91690.
Missouri Court of Appeals, Eastern District, Division Two.
May 5, 2009.
Patrick J. McCarthy, Michael W. O'Reilly, Robert C. Withington, St. Louis, MO, for Appellant.
Patrick T. McLaughlin, Brad K. Thoenen, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 2008 WL 5631585.

ORDER
PER CURIAM.
Brian S. Kramer appeals the trial court's judgment finding that he breached an agreement with Neighborhood Holdings L.L.C. We presume the parties' familiarity with the facts and therefore need not recite them. We have reviewed the parties' briefs and the record on appeal and find no error.
An opinion would have no precedential value. The trial court's judgment is affirmed. 84.16(b)(1).